Citation Nr: 0108852	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.


FINDINGS OF FACT

1.  The veteran has various forms of arthritis, which limit 
his ability to perform most forms of physical and sedentary 
labor; he has been awarded Social Security benefits.

2.  The veteran was born in June 1952, has three years of 
high school, and employment experience as a construction 
worker.

3.  The veteran's disabilities are productive of total 
disability and are sufficient to preclude the average person 
from following a substantially gainful occupation.

4.  The veteran's disabilities preclude him from engaging in 
substantially gainful employment consistent with his age, 
education and occupational history. 


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099);
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  The veteran 
may seek to establish, by utilizing the VA Schedule For 
Rating Disabilities, that he has a lifetime impairment which 
is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502 (West 1991).  This requires rating, and then 
combining each disability under the appropriate diagnostic 
code to determine whether the veteran holds a combined one-
hundred percent schedular evaluation for pension purposes.  
If the veteran suffers the permanent loss of the use of both 
hands or both feet, or of one hand and one foot, or of the 
sight of both eyes, or becomes permanently helpless or 
permanently bedridden, he will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15 (2000).

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17 (2000).  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(2000).

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b) (2000).

The veteran asserts that he is entitled to a permanent and 
total disability rating for pension purposes, to include on 
an extra-schedular basis.  He argues that he meets the 
applicable criteria, primarily due to the severity of his 
rheumatoid arthritis.  
Of particular note, he and his representative have cited to a 
May 2000 decision of the Social Security Administration (SSA) 
as probative evidence of the claim.  In this decision (which 
is of record), the SSA determined that the veteran was 
disabled as of June 15, 1998 due to rheumatoid arthritis.  

The veteran has 3 years of High School education and has 
occupational experience as a construction worker.  His 
impairments include various forms of arthritis.  He has been 
awarded Social Security benefits.  According to one doctor, 
it is not feasible for him to climb, crawl, kneel or stoop.  
Standing and ambulating are limited to 20-30 minutes.  He can 
sit for less than six hours.  His ability to use his hands, 
wrists and shoulders are limited.  It appears that the 
inability to climb, crawl, kneel and stoop would limit most 
forms of physical labor.  The limitation on the ability to 
sit and use his hands, wrists and shoulders would limit most 
forms of sedentary labor.   Based on his education and past 
work experience, the veteran is permanently and totally 
disabled.  38 C.F.R. § 3.321 (2000).  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

